Citation Nr: 9915383	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  95-42 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Evaluation of service-connected infectious hepatitis, rated 
as noncompensably disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to April 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 decision by the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim of 
service connection for a left knee disorder, granted a claim 
of service connection for infectious hepatitis, and assigned 
a zero percent rating for the infectious hepatitis, effective 
from July 16, 1987.  By an October 1997 decision, the Board 
granted service connection for a scar on the left knee.  
Therefore, the left knee issue is no longer in appellate 
status.  (The Board remanded the infectious hepatitis issue 
for further evidentiary development.)

The Board notes that the October 1997 remand by the Board 
referred to the hepatitis claim on appeal as involving the 
question of entitlement to an increased rating.  However, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) recently held, in the case of Fenderson v. 
West, 12 Vet. App. 119 (1999), that an appeal from an 
original rating does not raise the question of entitlement to 
an increased rating, but instead represents an appeal of an 
original rating.  Consequently, the Board has re-
characterized the issue on appeal as an evaluation of an 
original award.


FINDING OF FACT

The veteran's service-connected infectious hepatitis is 
manifested by ascertainable liver damage and mild 
gastrointestinal disturbance.



CONCLUSION OF LAW

A rating of 10 percent for infectious hepatitis is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.114, 
Diagnostic Code 7345 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1998).  
Furthermore, in cases where the original rating is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

At a July 1994 VA examination, the examiner reported that the 
veteran had a history of infectious hepatitis in 1950 and a 
history of non-insulin dependent diabetes.  No other relevant 
observations or findings were made. 

The veteran testified at a personal hearing before a member 
of the Board sitting at the RO in June 1997.  He said that 
his hepatitis had worsened over time, and that he had 
developed cirrhosis and manifestations of hepatitis that 
included heartburn, fatigue, and anxiety.  

At a January 1998 VA examination, the veteran reported that 
he did not have a history of ascites, variceal bleeding, 
porto-systemic encephalopathy, or history of pruritus.  
However, he complained of severe fatigue, anxiety and 
insomnia.  He also reported experiencing intermittent severe 
right upper quadrant pain, abdominal distention, and nausea.  
He denied vomiting, except for two episodes of hematemesis, 
and he denied any long term sequelae from these complaints.  
He reported that his medical history included diabetes 
mellitus, heartburn (a November 1995 upper GI revealed a 
hiatus hernia), and a splenectomy.  Medications included 
Cimetidine and Glyburide.  He was not being treated for liver 
disease.

On examination, there was no lymphadenopathy, asterixis, 
peripheral edema, or spider angiomata on the skin.  
Examination of the liver revealed a span of 10 cm, with no 
evidence of shifting, dullness, ascites, or superficial 
abdominal veins.  There was mild right upper quadrant 
tenderness.  The veteran had full muscle strength and there 
was no evidence of wasting.  There was no evidence of 
adhesions.  Laboratory studies revealed hepatitis C antibody.  
Abdominal ultrasound revealed an inhomogeneous liver with 
areas of increased echo texture but no ductal dilation.  The 
examiner opined that "fatigue, weakness, depression, or 
anxiety, . . . are applicable to the [veteran]; however, it 
is uncertain as to whether these are attributable to his 
liver disease, though they may be."  The examiner clarified 
the foregoing opinion by stating: 

[t]he [veteran's] history is certainly 
compatible with chronic liver disease and 
this is very common among [veterans] who 
are Hep-C antibody positive.  The 
[veteran] certainly has fatigue and 
anxiety, which he attributes to his liver 
disease; however, these are not specific 
findings.  There is certainly no evidence 
of ascites or history of portal systemic 
encephalopathy.  Cannot rule out varices 
or variceal bleed in the past.  
Certainly, if the [veteran] has 
cirrhosis, Hepatitis C would be the most 
likely etiology here. 

At a November 1997 VA examination, the veteran reported that 
his medical history included contracting hepatitis C from 
water in 1950 in Korea, not having used alcohol for 20 years, 
having a splenectomy in 1970 after a motor vehicle accident, 
being diagnosed with diabetes in 1994, and having chronic 
foot ulcers.  It was also reported that a November 1997 
abdominal echo had revealed fatty infiltrate in the liver but 
no focal lesions.

On examination, the liver was percussed over a 10-12 cm span; 
there was no pain or tenderness.  A large abdominal hernia 
was seen, and the feet had skin ulcers.  Laboratory studies 
included liver function which was considered normal.  The 
diagnoses included hepatitis C now with fatty infiltration.  

Lastly, at an April 1998 VA examination, the veteran reported 
that his medical history included Type II diabetes mellitus, 
severe peripheral vascular disease, possible peptic ulcer 
disease, anxiety disorder, a splenectomy secondary to a motor 
vehicle accident, and hepatitis C.  The veteran denied a 
history of esophageal varices, ascites, encephalopathy, post-
prandial abdominal pain, nausea, vomiting, hematemesis, 
dysphagia, early satiety, or odynophagia.  He acknowledged a 
remote history of alcohol use.  Medications included 
Acetaminophen and Cimetidine.

On examination, he was pleasant, cooperative, and mildly 
anxious.  He was also mildly obese.  The skin showed multiple 
cherry angiomas on the chest wall as well as spider angiomas.  
The abdomen had a large left subcostal cicatrix at the site 
of the splenectomy and a large anterior hernia.  Superficial 
abdominal veins were present, but appeared to be filling 
towards the umbilicus.  There was mild to moderate right 
upper quadrant tenderness with palpation.  The liver was 
percussed at 14 cm in the mid-clavicular line and there was 
some tenderness to percussion.  No masses were present and 
the veteran was asplenic.  The examiner opined that: 

[the veteran had a h]istory of service-
related icteric illness while . . . in 
Korea.  This most likely represents acute 
Hepatitis A or possible Hepatitis B. . . 
The [veteran] does have serologic 
evidence of Hepatitis C virus, although 
no evidence of Hepatitis B (Hep B surface 
antigen and Hep B surface antibody is 
negative).  The [veteran] does have 
evidence of decreased liver synthetic 
function, although, a PT and PTT would 
also be helpful in this regard.  A liver 
biopsy would be required to document 
cirrhosis, although this information may 
not lead to a specific etiologic 
diagnosis.  At this point, the 
differential for his presumed liver 
dysfunction would be a.  steady 
infiltration of the liver secondary to 
diabetes and perhaps a history of alcohol 
use, b.  cirrhosis secondary to chronic 
Hepatitis C, it seems unlikely, but it is 
possible, and lastly, in this age group, 
[c.] hemochromatosis should be considered 
in a [veteran] with diabetes and being 
evaluated for liver dysfunction.  
(Emphasis Added).

Historically, the veteran has been service connected for 
infectious hepatitis that was found zero percent disabling 
under Diagnostic Code 7345.  See RO decision entered in May 
1995.  Under Diagnostic Code 7345, a 10 percent evaluation is 
warranted for infectious hepatitis manifested by demonstrable 
liver damage with mild gastrointestinal disturbance.  A 30 
percent rating requires minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of lesser 
degree and frequency than that required for a 60 percent 
evaluation, but necessitating dietary restriction or other 
therapeutic measures.  A 60 percent evaluation requires 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
38 C.F.R. § 4.114 (1998).

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) in 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), has concluded that "when it is not possible to 
separate the effects of the [service-connected condition and 
the non-service-connected condition], VA regulations at 
38 C.F.R. § 3.102, which require that reasonable doubt on any 
issue be resolved in the appellant's favor, clearly dictate 
that such signs and symptoms be attributed to the service-
connected condition.  61 Fed. Reg. 52698 (Oct. 8, 1996)."  
Accordingly, given the foregoing VA examiners statements, the 
Board will analyze the veteran's claim accordingly.

The January 1998 VA examiner reported that the laboratory 
tests were positive for hepatitis C antibody and an abdominal 
ultrasound revealed an inhomogeneous liver with areas of 
increased texture.  The examiner also opined that the 
veteran's history was compatible with chronic liver disease 
and this was very common among veterans who were hepatitis C 
antibody positive.  A November 1997 VA examiner diagnosed the 
veteran with hepatitis C with fatty infiltration.  Moreover, 
the April 1998 VA examiner opined that the veteran had 
evidence of decreased liver function.  The Board recognizes 
that the January 1998 VA examiner opined that there was no 
evidence of ascites or history of portal systemic 
encephalopathy.  It is also recognized that the November 1996 
VA examiner reported that the veteran had normal liver 
function.  And, the April 1998 VA examiner reported that the 
veteran had a steady infiltration of the liver secondary to 
diabetes and perhaps a history of alcohol use - not 
infectious hepatitis.  Yet, with granting the veteran the 
benefit of the doubt, the Board finds that the record on 
appeal contains evidence that the veteran has ascertainable 
liver damage which is as likely as not due to service-
connected disability.  38 C.F.R. § 3.102.  Additionally, the 
record on appeal contains evidence that the veteran 
experiences symptoms that equate to mild gastrointestinal 
disturbance.  38 C.F.R. § 3.102.  Accordingly, the Board 
finds that the veteran's symptoms suggest difficulties that 
more nearly approximate the criteria for a higher (10 
percent) rating.  38 C.F.R. § 4.114 (1998).  In other words, 
there is evidence of demonstrable liver damage with adverse 
symptomatology that equates to mild gastrointestinal 
disturbance.  Diagnostic Code 7345.  A 10 percent rating is 
therefore warranted, but no more.

Specifically, the Board notes that the record on appeal shows 
that the veteran may well experience anxiety and fatigue 
secondary to his infectious hepatitis.  See January 1998 and 
April 1998 VA examinations.  However, the record on appeal is 
devoid of any medical evidence that the veteran has 
gastrointestinal problems due to hepatitis that necessitate 
dietary restriction or other therapeutic measures.  38 C.F.R. 
§ 4.114 (1998).  In fact, at the April 1998 VA examination, 
the veteran specifically denied a history of esophageal 
varices, ascites, encephalopathy, post-prandial nausea, 
vomiting, hematemesis, dysphagia, early satiety, or 
odynophagia.  Therefore, a higher evaluation is not warranted 
under Diagnostic Code 7345.

The Board, in reaching the conclusions set out above, has 
considered the veteran's arguments as set forth in his 
written statements to the RO.  However, while a lay witness 
can testify as to the visible symptoms or manifestations of a 
disease or disability, his belief that his current problems 
with heartburn, fatigue and/or anxiety are due to his 
service-connected infectious hepatitis as opposed to another 
non-service-connected disability or that he has cirrhosis of 
the liver due to his infectious hepatitis is not probative 
evidence because only someone qualified by knowledge, 
training, expertise, skill, or education, which the veteran 
is not shown to possess, must provide evidence requiring 
medical knowledge.  See Bostain v. West, 11 Vet. App. 124 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492, (1992); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

Accordingly, the Board finds that the evidence of record does 
not warrant the assignment of a rating higher than 10 
percent.  This is true throughout the period of time during 
which his claim has been pending.  Fenderson, supra.


ORDER

A 10 percent rating for service-connected infectious 
hepatitis is granted, subject to the laws and regulations 
governing the award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

